                          MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                               87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                     PHONE 212.620.0938 FAX 646.998.1972




                                                                                  February 27, 2020
VIA ECF
Honorable Judge Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:     Guerra v. Trece Corp. et al; 18-cv-00625-ER

Your Honor:

        Our office represents Defendants Trece Corp. d/b/a Trece Mexican Cuisine & Tequila Bar
and Joel Lim (hereinafter “Defendants”) in the above referenced matter. We write to respectfully
request an adjournment of the Case Management Conference currently scheduled for February 28,
2020, at 11:00 a.m. to March 20, 2020, or the next available date. Moreover, Defendants also
respectfully request a two-week extension for discovery since Defendants are still producing
documents of the Corporate Defendant.

       This is Defendants’ third request for an adjournment of a conference. The first request (Dkt.
No. 22) was granted by Your Honor (Dkt. No. 23) and the second request (Dkt. No. 30) was granted
by Your Honor (Dkt. 31). Lastly, Plaintiffs have consented to the proposed adjournment.

       We thank the Court for its time and consideration.

                                                                Respectfully Submitted,


                                                                By: _/s/ Lawrence F. Morrison
                                                                Lawrence F. Morrison. Esq.
                                                                Morrison & Tenenbaum, PLLC
                                                                87 Walker Street, Floor 2
                                                                New York, New York 10013
                                                                Email: lmorrison@m-t-law.com
                                                                Attorneys for Defendants



CC: VIA ECF
David A. Robins
Lipman & Plesur, L.L.P.
The Jericho Atrium
500 North Broadway
Suite 105
Jericho, NY 11753-2131                           X
(516) 931-0050
Email: robins@lipmanplesur.com
Attorney for Plaintiff
                                 Feb. 27, 2020
